Citation Nr: 1726370	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss, evaluated at noncompensable.  The Veteran filed a timely notice of disagreement (NOD) in November 2010 concerning the assignment of a noncompensable rating. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In August 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that a compensable rating is warranted for his service-connected bilateral hearing loss.  The Veteran contends that due to his hearing loss, he has difficulty hearing due to background noise, even with the use of his hearing aids.  The Veteran further contends that his hearing loss has affected his occupation, in that he has not been able to get promoted to management positions due to not being able to hear commands and orders.  See May 2015 hearing testimony.

The Board sincerely regrets additional delay, but finds that it is necessary to remand the case to ensure that the Veteran is afforded every possible consideration upon which to decide his claim. 

The Veteran was afforded a VA examination in September 2015.  However, according to the examiner, despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes.  Specifically, the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  There was more variability than could be expected in responses to puretones, some air and bone conduction thresholds were in poor agreement, and the largely poor speech recognition scores obtained were inconsistent with observed communication abilities and the best, although unreliable, puretone thresholds obtained.

The Veteran submitted a private October 2015 audiological examination.  However, these results are not suitable for ratings purposes, as the examiner did not note which word list was used for speech discrimination testing.  The Board notes that for VA purposes, an audiological examination must include speech discrimination testing using the Maryland CNC word list.  38 C.F.R. § 4.85 (2016).  

A review of the Veteran's VA treatment records reflects that the Veteran underwent audiological examinations in January 2011 and February 2014.  However, for each examination, the examiner noted that the results were not valid for rating purposes.  

As the Veteran has claimed that his hearing loss is worse than the noncompensable rating assigned, and there are no recent, valid audiograms, the Board finds that it necessary to remand the case once more, in order to obtain a valid audiogram with which to assess the current severity of the Veteran's hearing loss. 

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  If so, then the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran contends that his hearing loss is interfering with his ability to work and obtain a promotion.  See May 2015 hearing testimony.  The Veteran has reported that he has not been able to wear his hearing aids due to too much amplification of background noise and that he continues to have difficulty understanding speech.  See February 2014 VA audiology treatment records.  

The Board finds that the evidence of record reflects that the Veteran may be experiencing symptomology not considered by the ratings schedule that is having a marked interference with his employment.  Therefore, the Board finds that it is appropriate to refer the claim to the Director of Compensation services to determine whether the assignment of an extraschedular rating is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected hearing loss.  The Veteran's electronic file and a copy of this remand should be made available to the examiner for review.  Any indicated audiological studies should be performed and the results should be reported in detail.  If audiometric testing is unable to be performed or if the test results are unreliable, the examiner must clearly explain the reasons why the testing could not be completed or the examination results are to be considered unreliable. If the testing results in unreliable findings as a result of the Veteran's lack of cooperation in the testing process, the examiner should so indicate.

2.  Then, refer the Veteran's claim for an increased rating for bilateral hearing loss to the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016). 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




